Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is effective as of September 23,
2011 (the “Effective Date”) by and among Supreme Industries, Inc., a Delaware
corporation (the “Company”), Supreme Indiana Operations, Inc., its wholly-owned
subsidiary (the “Subsidiary”) (jointly the “Companies”) and Kim Korth (the
“Executive”).

 

Recitals

 

1.             The operations of the Companies require direction and leadership
in a variety of areas.

 

2.             The Executive has significant management experience and expertise
that qualify her to provide the direction and leadership required by the
Companies.

 

3.             Subject to the terms and conditions set forth below, the
Companies wish to employ the Executive as President and Chief Executive Officer
of each of the Companies, and the Executive wishes to accept such employment.

 

Agreement

 

Now, therefore, the parties agree as follows:

 

1.             Employment.  Subject to the terms and conditions set forth in
this Agreement, the Companies hereby offer, and the Executive hereby accepts,
employment as President and Chief Executive Officer of each Company, effective
as of September 1, 2011.

 

2.             Term.  Subject to earlier termination as hereafter provided, the
Executive shall be employed hereunder for the period commencing on the Effective
Date and ending on December 31, 2014.  The term of the Executive’s employment
under this Agreement is hereafter referred to as “the term of this Agreement” or
“the term hereof.”

 

3.             Capacity and Performance.

 

3.1.          Offices.  During the term hereof, the Executive shall serve the
Companies in the office of President and Chief Executive Officer of each
Company.  In such capacities, the Executive shall be responsible for the
operations and financial performance of each of the Companies and the
coordination of their strategic direction.  In addition, for as long as the
Executive is employed by the Companies and without further compensation, the
Executive shall, if so elected or appointed from time to time, serve as a member
of each of the Company’s Board of Directors (the “Board”).  The Executive shall
be subject to the direction of the Board of each of the Companies and shall have
such other powers, duties and responsibilities consistent with the Executive’s
position as President and Chief Executive Officer as may from time to time be
prescribed by each Board.

 

3.2.          Performance.  During the term hereof, the Executive shall perform
and discharge, faithfully, diligently and to the best of her ability, her duties
and

 

 

/s/ HMG

 

/s/ KK

 

HMG

 

KK

 

--------------------------------------------------------------------------------


 

responsibilities hereunder.  The Companies acknowledge and agree that during the
term of this Agreement, subject to Section 7 of this Agreement, the Executive
may provide service as a director on a reasonable number of board of directors
in addition to serving on the Board, provided, that: (i) except as otherwise
provided in this Subsection 3.2, at no time may the Executive serve on more than
three boards of directors; (ii) the limitation on board service in this
Subsection 3.2 shall not apply to service on the board of directors of any trade
association.  Notwithstanding the foregoing, the Executive may continue to
provide service to those boards of directors on which she is serving as of the
Effective Date until the date that is twelve months after the Effective Date, at
which time, she must reduce the number of boards of directors on which she
serves to comply with the limitation set forth in this Subsection 3.2.  The
Executive’s engagements shall not interfere with the Executive’s performance of
her obligations hereunder, and if, at any time during the term of this
Agreement, the Board, in its sole discretion, determines that the Executive’s
service on such additional board of directors is interfering with her
performance of her duties and responsibilities hereunder, the Board may request
that the Executive resign from one or more boards of directors, and the
Executive shall have a twelve-month period from the date of such request to
comply with such request.

 

4.             Compensation and Benefits.  Subject to Subsection 4.11 below, as
compensation for all services performed by the Executive under this Agreement
and subject to performance of the Executive’s duties and obligations to the
Companies, pursuant to this Agreement or otherwise, she shall receive the
following compensation:

 

4.1.          Base Salary.  During the term hereof, the Companies shall pay the
Executive an aggregate base salary of $31,666.66 per month ($380,000 annually)
(the “Base Salary”), which includes a $1,000 per month car allowance during the
term of this Agreement to cover the monthly costs associated with the leasing or
purchasing of an automobile (including, without limitation, gas, insurance,
registration, repairs and maintenance expenses).  The Base Salary shall be
payable in equal installments twice each month consistent with the Company’s
current payroll process and modified to be consistent with any change in the
Company’s policy.

 

4.2.          Annual Bonus and Long-Term Incentives.

 

4.2.1.      Subject to terms of this Section 4, each calendar year during the
term of this Agreement, the Executive shall be eligible to receive a cash bonus
of up to fifty (50%) of her annual Base Salary (for 2011, $190,000 pro-rated
based upon actual days employed since the Effective Date) (the “Annual Bonus”),
payable in a lump sum in the calendar year following the calendar year to which
the bonus relates after the Company completes its annual audit, provided that,
for each year after 2011, the applicable performance goals for such calendar
year have been achieved.  For 2011, the Board shall not establish any
performance goals, and the portion of the Annual Bonus eligible for payment
shall be determined by the Board (or a

 

 

/s/ HMG

 

/s/ KK

 

HMG

 

KK

 

2

--------------------------------------------------------------------------------


 

committee thereof), in its sole discretion, as soon as practicable after
December 31, 2011 after consultation by the Board with the Executive.

 

4.2.2.      Beginning with the calendar year 2012 and in each calendar year
thereafter during the term of this Agreement, the Company shall grant the
Executive an equity award of either restricted shares of the Company’s Class A
Common Stock, an option to purchase the Company’s Class A Common Stock, or any
combination thereof as determined by the Board (or a committee thereof) in its
sole discretion (the “Equity Award”) under the Company’s Amended and Restated
2004 Stock Option Plan, or a successor plan thereto (collectively, the “Equity
Plan”).  Each Equity Award shall equal the number of whole shares or Black
Scholes valuation methodology (or any other value model then used by the Company
in its audit report) that have, in the aggregate, a fair market value on the
date of grant (as determined in accordance with the terms of the Equity Plan)
equal to approximately fifty percent (50%) of the Executive’s annual Base Salary
in effect on the date of grant.  Each Equity Award shall be subject to the terms
and conditions of an award agreement, which terms shall include, without
limitation, (i) vesting in three tranches, equally on December 31st of the
second, third and fourth calendar year following the year of grant, provided
that the performance goals established at the time of grant have been achieved
by such date; and (ii)  acceleration of vesting and exercisability for all
shares upon a “change in control” (as defined in the Equity Plan pursuant to
which such awards are made).

 

4.2.3.      Performance Goals.  For each calendar year after 2011 during the
term of this Agreement, payment of the Annual Bonus and vesting of the Equity
Awards shall each be subject to the achievement of certain performance goals,
which shall be established by the Company’s Board (or a committee thereof) no
later than ninety (90) days after the beginning of the applicable performance
period (and for each Equity Award, no later than the date of grant) and shall
include, without limitation, the following terms:

 

(a)           If 85% or more of the target results are achieved for a
performance period, then (i) with respect to the Annual Bonus, the Executive
shall be eligible to receive an amount equal to that percentage (up to 100%)
multiplied by the bonus opportunity (i.e., for 2012, $190,000 x 85%); and
(ii) with respect to the Equity Awards, the number of shares eligible for
vesting during that period, multiplied by that percentage, shall vest. 
Notwithstanding anything to the contrary contained herein and to the extent
permitted by Section 162(m) of the Code, subject to the sole discretion of the
Board (or a committee thereof), the Executive shall be eligible to receive a
“Catch-Up Bonus” and vesting of her “Prior Equity Tranche” (as each term is
defined herein) in a performance period, if (x) in the immediately prior
performance period the actual results exceeded 85% of the target results but
were less than 100% of the target results,

 

 

/s/ HMG

 

/s/ KK

 

HMG

 

KK

 

3

--------------------------------------------------------------------------------


 

(y) in the current performance period, the actual results exceed the target
results for the current performance period, plus all or a portion of the
“Spread” (as defined below) from the prior performance period; and (z) the
target established for the current performance period exceeds the target for the
prior performance period.  For purposes of this Agreement:

 

“Catch-Up Bonus” means an amount equal to the Spread from the prior performance
period achieved in the current performance period, multiplied by the Annual
Bonus opportunity from the prior performance period.

 

“Prior Equity Tranche” shall mean the portion of any Equity Award eligible to
vest in the prior performance period, multiplied by the Spread from the prior
performance period achieved in the current performance period.

 

“Spread” means, with respect to any performance period, 100% less the percentage
of target results actually achieved.  By way of example, if 88% of targets
results are achieved with respect to a performance period, the Spread eligible
for the following year Catch-Up Bonus or Prior Equity Tranche vesting would
equal 12%.

 

(b)           The determination of whether a performance goal has been met for a
performance period shall exclude certain extraordinary events (i.e., sales of
operating assets or subsidiaries) and, during any performance period during
which the Company concludes an acquisition, merger or similar transaction of a
new division or subsidiary, shall only include the financial results for such
division or subsidiary from the date of the acquisition or similar transaction
through the end of the applicable performance period.  The determination of
whether a performance goal has been achieved shall be made by the Company’s
Board (or a committee of such Board) in its sole and absolute discretion.

 

(c)           Performance goals shall consist of 66% quantitative objectives,
and 33% qualitative objectives, as established by the Company’s Board, in its
sole discretion.  Notwithstanding the foregoing, the Company’s Board shall give
the Executive an opportunity prior to the establishment of the performance goals
for a performance period to provide input to the Company’s Board regarding the
establishment of the quantitative and qualitative objectives.

 

(d)           Notwithstanding anything to the contrary contained herein, no
Annual Bonus shall be payable and no Equity Award shall

 

 

/s/ HMG

 

/s/ KK

 

HMG

 

KK

 

4

--------------------------------------------------------------------------------


 

vest upon the achievement of performance goals unless the Company’s pre-tax
income for the applicable performance period is positive.

 

4.3.          Ownership Transaction Incentive Plan.  As soon as administratively
practicable after the Effective Date and subject to Board approval, the Company
shall use commercially reasonable efforts to adopt an ownership transaction
incentive plan that would provide certain eligible executives, including the
Executive, with a bonus upon the effective date of a “liquidity event” (as
defined in the applicable plan document), to the extent the purchase price per
share received by the Company’s stockholders in such liquidity event exceeds the
fair market value of the Company’s common stock on the date the plan is adopted
(the “OTIP”).  Subject to the terms and conditions of the OTIP (including the
OTIP’s forfeiture provisions), the Executive shall be eligible to receive at
least fifteen percent (15%) of the bonus pool under the OTIP in connection with
a liquidity event, payable in accordance with the terms of the OTIP.

 

4.4.          Vacation.  During the term hereof, the Executive shall be entitled
to four weeks paid vacation annually, pro-rated for the year 2011 from the
Effective Date.  Vacation shall be taken at such times and intervals as shall be
determined by the Executive, subject to the reasonable business needs of the
Companies.

 

4.5.          Other Benefits.

 

4.5.1.      During the term hereof and subject to any contribution therefor
generally required of executives of the Companies, the Executive shall be
entitled to participate in all employee benefit plans, including without
limitation the Companies’ Retirement 401(k) Plan, health and dental plan, life
insurance and disability plans as from time to time adopted by the Boards and in
effect for executives of the Companies generally (except to the extent such
plans are in a category of benefit otherwise provided to the Executive
hereunder).  Such participation shall be subject to (i) the terms of the
applicable plan documents, and (ii) generally applicable policies of the
Companies.  The Companies may alter, modify, add to or delete the employee
benefit plans at any time as the Boards, in their sole judgment, determine to be
appropriate.

 

4.5.2.      The Executive shall be eligible to receive a one-time living
allowance equal to $10,000, less applicable taxes and withholdings, payable in
six substantially equal monthly installments, beginning with the first month
following the Effective Date and ending in the sixth month following the
Effective Date, provided that she is employed on each applicable payment date.

 

4.5.3.      During the term of this Agreement, if the Executive does not elect
to participate in the Company’s health and dental plans and is not eligible for
coverage under the IRN, Inc. medical insurance plan, the

 

 

/s/ HMG

 

/s/ KK

 

HMG

 

KK

 

5

--------------------------------------------------------------------------------


 

Companies shall reimburse the Executive for the out-of-pocket insurance premiums
of the Executive paid for medical insurance under the Consolidated Omnibus
Budget Reconciliation Act of 1986 or the state equivalent law (the “COBRA
Coverage”) for the period that such COBRA Coverage remains available.  On a
monthly basis, the Executive shall provide the Companies with the out-of-pocket
insurance premiums to be reimbursed for that month for the COBRA Coverage. 
Subject to the cap set forth below, the Companies shall reimburse the Executive
this amount within thirty (30) days of submission.  The maximum amount the
Companies shall reimburse the Executive is $1,000 per month (after taxes and
required withholding).

 

4.6.          Business Expenses.  The Company shall pay or reimburse the
Executive for all reasonable business expenses, including those charged to one
of the Companies’ credit cards, which shall include without limitation, ordinary
and necessary business expenses incurred or paid by the Executive in the
performance of her duties and responsibilities hereunder, subject to (i) any
expense policies of the Companies as set by their respective Boards from time to
time, and (ii) such reasonable substantiation and documentation requirements as
may be specified by the Boards from time to time.  Prior to reimbursement, the
appropriate documentation for the business expenses must be submitted to the
Company’s Chief Financial Officer.  All business expenses approved by the Chief
Financial Officer shall be reimbursed to the Executive within thirty (30) days
after submission of appropriate documentation to the Chief Financial Officer. 
On a periodic basis, the Chairman of the Audit Committee will review the
Executive’s business expenses.

 

4.7.          Specific Resources.  During the term hereof, the Companies shall
make available to the Executive, office supplies, a computer, a personal digital
assistant (PDA) or equivalent device, administrative support, office and
technical support and such other supplies and resources as are customarily
supplied by each of the Companies to their President and Chief Executive
Officer.  All such supplies or resources provided by the Companies for use by
the Executive to fulfill her duties and obligations hereunder shall remain the
property of the Companies.

 

4.8.          Recovery and Repayment of Compensation.   Any compensation paid to
the Executive pursuant to this Agreement shall be subject to recovery by the
Companies, and the Executive shall be required to repay such compensation, if
(i) such recovery and repayment is required by applicable law or (ii) either in
the year such compensation is paid, or within the three (3) year period
thereafter the Companies are required to prepare an accounting restatement due
to material noncompliance of the Companies with any financial reporting
requirement under applicable securities laws and the Executive is either a named
executive officer or an employee of the Companies who is responsible for
preparation of the Companies’ financial statements.  The parties agree that the
repayment obligations set forth in the foregoing sentence shall only apply to
the extent repayment is required by applicable law, or to the extent the
Executive’s compensation is determined to be in excess of the amount that would
have been deliverable to the Executive taking into account

 

 

/s/ HMG

 

/s/ KK

 

HMG

 

KK

 

6

--------------------------------------------------------------------------------


 

any restatement or correction of any inaccurate financial statements or
materially inaccurate performance metric criteria.

 

4.9.          Miscellaneous.

 

4.9.1.              The Companies shall provide the Executive with directors and
officers insurance and personal liability protection that is the same as other
officers and directors of the Companies receive.

 

4.9.2.              The Executive and the Company shall enter into an
Indemnification Agreement substantially similar to the form attached hereto as
Exhibit A.

 

4.9.3.              The Executive and the Company shall enter into a Disclosure
and Invention Agreement substantially similar to the form attached hereto as
Exhibit B.

 

5.             Termination of Services.  Notwithstanding the provisions of
Section 2 hereof and subject to Section 6 hereof, the Executive’s services
hereunder shall terminate prior to the expiration of the term of this Agreement
under the circumstances set forth below.  The Companies and the Executive shall
take all steps necessary (including with regard to any post-termination services
by the Executive) to ensure that any termination described in this Section 4
constitutes a “separation from service” within the meaning of Code Section 409A.

 

5.1.          Death.  In the event of the Executive’s death during the term
hereof, the Executive’s employment hereunder shall immediately and automatically
terminate, and the Companies shall pay to the Executive’s designated beneficiary
(or, if no beneficiary has been designated by the Executive, to her estate)
within thirty (30) days following death, any Base Salary and Equity Awards
earned through her date of death.  In addition, the Companies shall pay to the
Executive’s designated beneficiary (or, if no beneficiary has been designated by
the Executive, to her estate) a pro-rated Annual Bonus for the performance
period in which such death occurred, subject to the achievement of any
applicable performance goals of the Companies for the performance period (and of
the Executive, based upon pro-rated individual goals for the period prior to
termination), payable at the time bonuses are paid to other similarly-situated
employees of the Companies.

 

5.2.          Disability.  In the event the Executive incurs a Disability that
prevents her from performing her duties as President and Chief Executive Officer
of either or both of the Companies during the term hereof, this Agreement and
her employment shall immediately and automatically terminate, and within thirty
(30) days after her separation from service, the Companies shall pay the
Executive any Base Salary and Equity Awards earned but unpaid through her
separation from service.  In addition, the Companies shall pay to the Executive
(or, if the Executive is incapacitated, her personal representative) a pro-rated
Annual Bonus for the performance period in which such Disability occurred,
subject to the achievement of any applicable performance goals of the Companies
for the performance period (and of the

 

 

/s/ HMG

 

/s/ KK

 

HMG

 

KK

 

7

--------------------------------------------------------------------------------


 

Executive, based upon pro-rated individual goals for the period prior to
termination), payable at the time bonuses are paid to other similarly-situated
employees of the Companies. If any question shall arise as to whether the
Executive has incurred a “Disability” (within the meaning of Section 409A of the
Code) through any illness, injury, accident or condition of either a physical or
psychological nature so as to be unable to perform her duties and
responsibilities hereunder as President and Chief Executive Officer of either or
both of the Companies with or without reasonable accommodation, the Executive
may, and at the request of either of the Companies shall, submit to a medical
examination by a physician selected by the Companies to whom the Executive has
no reasonable objection to determine whether she is so disabled, and such
determination shall for the purposes of this Agreement be conclusive of the
issue.  If such question shall arise and the Executive shall fail to submit to
such medical examination, either Board’s determination of the issue shall be
binding on the Executive.

 

5.3.          By the Companies for Cause.  Either of the Companies may terminate
the Executive’s employment hereunder for Cause at any time upon notice to the
Executive setting forth in reasonable detail the nature of such Cause.  The
following events or conditions shall constitute “Cause” for termination: 
(i) the Executive’s breach or violation of a material term of this Agreement or
other agreement to which the Executive and the Companies are parties (including
the Disclosure and Invention Agreement), which the Executive failed to cure
within thirty (30) days after receiving written notice detailing the allegations
from either Board; (ii) the Executive’s material failure or refusal to perform
her job duties or responsibilities, which the Executive failed to cure within
thirty (30) days after receiving written notice from either Board; (iii) the
Executive’s gross negligence, willful misconduct, willful breach of fiduciary
duty, dishonesty, fraud, embezzlement or theft, which the Companies, in their
sole discretion, consider materially damaging to, or which materially
discredits, the Companies; and (iv) the Executive’s conviction, commission, or
plea of nolo contendere to any felony or other crime involving dishonesty or
moral turpitude.  Upon the giving of notice of termination of the Executive’s
employment hereunder for Cause, the Companies shall have no further obligation
or liability to the Executive hereunder, other than for Base Salary and Equity
Awards earned but unpaid through the date of termination.

 

5.4.          By the Companies other than for Cause.  Either of the Companies
may terminate the Executive’s employment hereunder other than for Cause at any
time upon notice to the Executive.  In the event of such termination, the
Companies shall pay the Executive: (i) Base Salary and Equity Awards earned but
unpaid through the date of termination, plus (ii) (1) if the termination of
employment occurs in 2011 or 2012 (and either prior to a Change in Control or
more than one year following a Change in Control), “severance pay” equal to nine
(9) months Base Salary; (2) if the termination of employment occurs in 2013 or
2014 (and either prior to a Change in Control or more than one year following a
Change in Control), “severance pay” equal to six (6) months Base Salary, or
(3) if the termination of employment occurs on or within one year of a Change in
Control, “severance pay” equal to one (1) year Base Salary, each in accordance
with the Company’s regular

 

 

/s/ HMG

 

/s/ KK

 

HMG

 

KK

 

8

--------------------------------------------------------------------------------


 

payroll practices beginning on the first payroll date occurring on or after the
sixtieth (60th) day following her separation from service, plus (iii) a
pro-rated Annual Bonus for the year of termination, payable at the same time as
bonuses are otherwise paid to other similarly-situated executives of the
Company, subject to achievement of applicable performance goals of the Company
for the performance period (and of the Executive, based upon pro-rated
individual goals for the period prior to termination).  As a condition to
severance pay, the Executive shall execute (and not revoke) a release of claims
in a form reasonably satisfactory to the Companies (which release shall be
provided to the Executive within five (5) days following her separation from
service and must be returned to the Companies (and not revoked) within
forty-five (45) days following her separation from service.  If the Executive
fails or otherwise refuses to execute and not revoke a release of claims within
forty-five (45) days following her separation from service, and in all events
prior to the date on which such severance pay is to be paid to her, the
Executive shall not be entitled to any payments or benefits under Subsection 5.4
other than Base Salary and Equity Awards earned but unpaid through the date of
termination.

 

5.5.          By the Executive for Good Reason.  The Executive may terminate her
employment hereunder for Good Reason, upon notice to the Companies setting forth
in reasonable detail the nature of such Good Reason.  The following shall
constitute “Good Reason” for termination by the Executive: (i) failure of either
Company to continue the Executive in the position of President and Chief
Executive Officer; (ii) material diminution in the nature and scope of the
Executive’s responsibilities, duties or authority; (iii) material failure of the
Companies to provide the Executive with the Base Salary and Equity Awards, as
well as the benefits (including fringe benefits sponsored by the Companies) in
accordance with the terms hereof; or (iv) without the Executive’s written
consent, relocation of the Executive’s office to an area outside a fifty (50)
mile radius of the Companies’ current headquarters; provided that any event
described in (i) through (iv) shall not constitute Good Reason unless the
Executive delivers to the Companies a written notice of termination for Good
Reason within ninety (90) days after the Executive first learns of the existence
of the circumstances giving rise to Good Reason, and within thirty (30) days
following delivery of such notice, the Company or Companies, as applicable, have
failed to cure the circumstances giving rise to Good Reason.  In the event of
termination in accordance with this Subsection 5.5, the Companies shall pay the
Executive the amounts specified in Subsection 5.4. As a condition to severance
pay, the Executive shall execute (and not revoke) a release of claims in a form
reasonably satisfactory to the Companies (which release shall be provided to the
Executive within five (5) days following her separation from service and must be
returned to the Companies (and not revoked) within forty-five (45) days
following her separation from service.  If the Executive fails or otherwise
refuses to execute and not revoke a release of claims within forty-five (45)
days following her separation from service, and in all events prior to the date
on which such severance pay is to be paid to her, the Executive shall not be
entitled to any payments under Subsection 5.5 other than Base Salary and Equity
Awards earned but unpaid through the date of termination.

 

 

/s/ HMG

 

/s/ KK

 

HMG

 

KK

 

9

--------------------------------------------------------------------------------


 

5.6.          By the Executive Other than for Good Reason.  The Executive may
terminate her employment hereunder at any time upon ninety (90)  days’ notice to
the Companies.  In the event of termination pursuant to this Subsection 5.6,
either Board may elect to waive the period of notice, or any portion thereof,
and have the actual date of termination of employment before the end of the
ninety (90) days’ notice period.  Within thirty (30) days of the actual date of
termination of employment, the Companies shall pay the Executive any earned but
unpaid Base Salary and Equity Awards through the actual date of termination of
employment.  Upon the giving of notice of termination by the Executive pursuant
to this Subsection 5.6, the Companies shall have no further obligation or
liability to the Executive, other than the payments described in this Subsection
5.6.

 

5.7.          Section 280G.  In the event that any severance and other benefits
provided to or for the benefit of the Executive or her legal representatives and
dependents pursuant to this Agreement and any other agreement, benefit, plan, or
policy of the Companies (including, but not limited to the Equity Plan) (this
Agreement and such other agreements, benefits, plans, and policies collectively
referred to herein as the “Change in Control Arrangements”) constitute
“parachute payments” within the meaning of Code Section 280G(b)(2)(A)(i) (such
severance and other benefits being referred to herein as the “Payments”), the
Company will provide the Executive with a computation of (i) the maximum amount
of Payments that could be made, without the imposition of the excise tax imposed
by Code Section 4999, under the Change in Control Arrangements (said maximum
amount being referred to as the “Capped Amounts”); (ii) the value of all
Payments that could be made pursuant to the terms of the Change in Control
Arrangements (referred to herein as the “Uncapped Payments”); (iii) the dollar
amount of excise tax (if any) which the Executive would become obligated to pay
pursuant to Code Section 4999 as a result of receipt of the Uncapped Payments
(the “Excise Tax Amount”); and (iv) the net value of the Uncapped Payments after
reduction by (A) the Excise Tax Amount, (B) the estimated income taxes payable
by the Executive on the difference between the Uncapped Payments and the Capped
Amount, assuming that the Executive is paying the highest marginal tax rate for
state, local, and federal income taxes; and (C) the estimated hospital insurance
taxes payable by the Executive on the difference between the Uncapped Payments
and the Capped Amount based on the hospital insurance tax rate under Code
Section 3101(b) (the “Net Uncapped Amount”).

 

5.7.1.      If the Capped Amount is greater than the Net Uncapped Amount, the
Executive shall be entitled to receive or commence to receive Payments equal to
the Capped Amount; or if the Net Uncapped Amount is greater than the Capped
Amount, the Executive shall be entitled to receive or commence to receive
Payments equal to the Uncapped Payments.  If the Executive receives the Uncapped
Payments, then the Executive shall be solely responsible for the payment of all
income and excise taxes due from the Executive and attributable to such Uncapped
Payments, with no right of additional payment from the Companies as
reimbursement for any taxes.

 

 

/s/ HMG

 

/s/ KK

 

HMG

 

KK

 

10

--------------------------------------------------------------------------------


 

5.7.2.      Unless the Companies and the Executive otherwise agree in writing,
any determination required under this Subsection 5.7 shall be made in writing by
independent public accountants agreed to by the Company and the Executive (the
“Accountants”), whose determination shall be conclusive and binding upon the
Executive and the Companies for all purposes.  For purposes of making the
calculations required by this Subsection 5.7, the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Code Sections 280G and 4999.  The Companies and the Executive shall furnish the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Subsection 5.7.  The
Companies shall bear all costs the Accountants may reasonably incur in
connection with any calculations contemplated by this Subsection 5.7.

 

5.8.          Stock Plans, OTIP, and Other Plans or Programs. Notwithstanding
the foregoing provisions of this Section 5, with respect to any Equity Award,
the OTIP (if adopted) or other plans or programs in which the Executive is
participating at the time of termination of her employment, the Executive’s
rights and benefits under each such plan shall be determined in accordance with
the terms, conditions, and limitations of the plan and, if applicable, any
separate agreement executed by the Executive which may then be in effect.

 

6.             Effect of Termination.  The provisions of this Section 6 shall
apply in the event of termination due to the expiration of the term, pursuant to
Section 5 or otherwise.

 

6.1.          Delayed Payments for Specified Employees.  Notwithstanding the
provisions of Section 5 above, if the Executive is a “specified employee” as
defined in Code Section 409A, determined in accordance with the methodology
established by the Companies as in effect on the Executive’s separation from
service, amounts and benefits not exempted from Code Section 409A that otherwise
would have been payable or provided under Section 5 during the six month period
following the Executive’s separation from service shall instead be paid (or
provided, as applicable), with interest on any delayed payment, at the
applicable federal rate specified in Code Section 7872(f)(2)(A) (“Interest”) on
the first business day after the earlier of (i) the date of the Executive’s
death or (ii) the date that is six months following the Executive’s “separation
from service” within the meaning of Code Section 409A (the “Delayed Payment
Date”).  Each payment under this Agreement that is subject to Code Section 409A
shall be considered a separate payment for purposes thereof.

 

6.2.          Section 409A Compliance. Each payment under this Agreement is
intended to be exempt from Code Section 409A or in compliance with Code
Section 409A, and the provisions of this Agreement will be administered,
interpreted and construed accordingly.  Each payment hereunder subject to Code
Section 409A shall be considered a separate payment for purposes thereof.  All
reimbursements or provision of in-kind benefits pursuant to this Agreement shall
be made in accordance

 

 

/s/ HMG

 

/s/ KK

 

HMG

 

KK

 

11

--------------------------------------------------------------------------------


 

with Treas. Reg. § 1.409A-3(i)(1)(iv) such that the reimbursement or provision
will be deemed payable at a specified time or on a fixed schedule relative to a
permissible payment event.  Specifically, the amount reimbursed or in-kind
benefits provided under this Agreement during one taxable year may not affect
the amounts reimbursed or provided in any other taxable year (except that total
reimbursements may be limited by a lifetime maximum under a group health plan),
the reimbursement of an eligible expense shall be made on or before the last day
of the taxable year following the taxable year in which the expense was
incurred, and the right to reimbursement or provision of in-kind benefit is not
subject to liquidation or exchange for another benefit.

 

7.                                         Confidential Information;
Non-Competition; Non-Solicitation.

 

7.1.          Confidentiality.  The Executive agrees and acknowledges that the
Companies continually develop Confidential Information and that the Executive
shall receive such Confidential Information during the Term.  The Executive
shall not, during the period of the Executive’s employment or at any time
thereafter, disclose to anyone, or publish, use for any purpose, exploit, nor
allow or assist another Person to use, disclose or exploit, except for the
benefit of the Companies, without prior written authorization, any Confidential
Information, except as required:  (1) in the ordinary course of the Companies’
business or the Executive’s work for the Companies; or (2) by law.

 

7.2.          Return of Documents.  All documents, records, tapes and other
media relating to the business of the Companies (the “Documents”), whether or
not prepared by the Executive, shall be the sole and exclusive property of the
Companies.  Upon the termination of Executive’s employment for any reason, the
Executive shall immediately return and deliver to the Companies any and all
Documents, Confidential Information, software, devices, cell phones, personal
data assistants, credit cards, data, reports, proposals, lists, correspondence,
materials, equipment, computers, laptops, hard drives, papers, books, records,
documents, memoranda, manuals, e-mail, electronic or magnetic recordings or
data, including all copies thereof, which belong to the Companies or relate to
the Companies’ business and which are in the Executive’s possession, custody or
control, whether prepared by the Executive or others.  If at any time after
termination of the Executive’s employment the Executive determines that the
Executive has any Confidential Information in the Executive’s possession or
control, the Executive shall immediately return to the Companies all such
Confidential Information in the Executive’s possession or control, including all
copies and portions thereof.

 

7.3.          Non-Competition.  During the Executive’s employment and director
service and for a period of one (1) year following the termination of the
Executive’s employment for any reason (“Restricted Period”), the Executive,
either individually or as a principal, partner, manager, consultant, contractor,
employee, investor or as a director or officer of any Person, or in any other
manner or capacity whatsoever, shall not, in the Restricted Area, whether
directly or indirectly, without the express prior written consent of an officer
of the Companies, become employed by, invest in,

 

 

/s/ HMG

 

/s/ KK

 

HMG

 

KK

 

12

--------------------------------------------------------------------------------


 

consult for, participate in, manage, establish, or otherwise engage in or render
services for a Competing Business. It shall not be a breach of this provision
for (a) the Executive to own, directly or indirectly, solely as an investment,
securities of any Competing Business traded on any national securities exchange,
provided that the Executive is not a controlling person of, or member of a group
that controls such business, and provided further that the Executive does not,
directly or indirectly, own three percent (3%) or more of any class of
securities of such business or (b) the Executive, either individually or as a
principal, partner, manager, consultant, contractor, employee, investor or as a
director or officer of IRN, Inc. or any Person or in any other manner or
capacity whatsoever to consult with, advise or provide any services to a company
or entity engaged in the transportation industry other than for a Competing
Business.  The Executive agrees that this restriction is reasonable given the
level of the Executive’s involvement with and responsibility for the Companies’
products and services, the national nature of the Companies’ business and the
limited duration of the restriction.

 

7.4.          Non-Solicitation.  During the Restricted Period, the Executive,
whether directly or indirectly, shall not on behalf of the Executive or any
other Person (a) hire, solicit for employment, induce or encourage to leave the
employment of the Companies any employee, independent contractor or any former
employee of the Companies whose employment ceased less than six (6) months
earlier; provided however, that it shall not be a breach of this provision if
any such employee, former employee or independent contractor responds to a
blind, published advertisement, or (b) solicit business from, interfere with,
attempt to solicit business with, or do business with any customer, client,
prospective client or prospective customer of either of the Companies with whom
either of the Companies did business or solicited within the preceding two
(2) years and who or which: (1) the Executive contacted, called on, serviced or
did business with during the Executive’s employment with the Companies; (2) the
Executive learned of as a result of the Executive’s employment with the
Companies; or (3) about whom the Executive received Confidential Information
(7.4(b) applies only to business which is in the scope of services or products
provided by the Companies).

 

7.5.          Non-Disparagement.  The Executive shall refrain, both during and
after her employment, from publishing any oral or written statements about the
Companies or any of the Companies’ directors, managers, officers, employees,
agents or representatives that (i) are slanderous, libelous or defamatory; or
(ii) place the Companies or any of its directors, managers, officers, employees,
agents or representatives in a false light before the public.

 

7.6.          Tolling.  If the Executive violates any of the restrictions
contained in this Section 7, the Restricted Period shall be suspended and shall
not run in favor of the Executive from the time of the commencement of any
violation until the time when the Executive cures the violation to the
satisfaction of the Company.

 

7.7.          Remedies.  The Executive acknowledges that the restrictions
contained in Section 7 of this Agreement, in view of the nature of the
Companies’

 

 

/s/ HMG

 

/s/ KK

 

HMG

 

KK

 

13

--------------------------------------------------------------------------------


 

business and her position with the Companies, are reasonable and necessary to
protect the Companies’ legitimate business interests and that any violation of
Section 7 of this Agreement would result in irreparable injury to the
Companies.  In the event of a breach by the Executive of Section 7 of this
Agreement, then the Companies shall be entitled to (i) a temporary restraining
order and injunctive relief restraining the Executive from the commission of any
breach, and (ii) to recover any severance pay provided for under this Agreement
from the date of breach and cease payment of any further severance pay.  Such
remedies shall not be deemed the exclusive remedies for a breach or threatened
breach of this Section 7 but shall be in addition to all remedies available at
law or in equity, including the recovery of damages from the Executive, the
Executive’s agents, any future employer of the Executive, and any person that
conspires or aids and abets the Executive in a breach or threatened breach of
this Agreement.

 

7.8.          Reasonableness.  The Executive hereby represents to the Companies
that the Executive has read and understands, and agrees to be bound by, the
terms of this Section 7.  The Executive acknowledges that the geographic scope
and duration of the covenants contained in this Section 7 are fair and
reasonable in light of (i) the nature and wide geographic scope of the
operations of the Companies’ business; (ii) the Executive’s level of control
over and contact with the business in the Restricted Area; and (iii) the amount
of compensation, trade secrets and Confidential Information that the Executive
is receiving in connection with the Executive’s employment by the Companies.  It
is the desire and intent of the parties that the provisions of Section 7 be
enforced to the fullest extent permitted under applicable law, whether now or
hereafter in effect and therefore, to the extent permitted by applicable law,
the Executive and the Companies hereby waive any provision of applicable law
that would render any provision of Section 7 invalid or unenforceable.

 

7.9.          Reformation.  The Companies and the Executive agree that the
foregoing restrictions set forth in Section 7 are reasonable under the
circumstances and that any breach of the covenants contained in Section 7 would
cause irreparable injury to the Companies.  The Executive expressly represents
that enforcement of the restrictive covenants set forth in Section 7 will not
impose an undue hardship upon the Executive or any person or entity affiliated
with the Executive.  The Executive understands that the foregoing restrictions
may limit the Executive’s ability to engage in certain businesses anywhere in or
involving the Restricted Area during the Restricted Period, but acknowledges
that the Executive shall receive Confidential Information and trade secrets, as
well as sufficiently high remuneration and other benefits as an employee of the
Company to justify such restrictions.  Further, the Executive acknowledges that
the Executive’s skills are such that the Executive can be gainfully employed in
non-competitive employment, and that the agreement not to compete will not
prevent the Executive from earning a living.  If any of the aforesaid
restrictions are found by a court of competent jurisdiction to be unreasonable,
or overly broad as to geographic area or time, or otherwise unenforceable, the
parties intend for the restrictions herein set forth to be modified by the court
making such determination so as to be reasonable and enforceable and, as so
modified, to be fully enforced.  By agreeing to this contractual modification

 

 

/s/ HMG

 

/s/ KK

 

HMG

 

KK

 

14

--------------------------------------------------------------------------------


 

prospectively at this time, the Companies and the Executive intend to make this
provision enforceable under the law or laws of all applicable jurisdictions so
that the entire agreement not to compete and this Agreement as prospectively
modified shall remain in full force and effect and shall not be rendered void or
illegal.

 

8.             Definitions.  Words or phrases that are initially capitalized or
are within quotation marks shall have the meanings provided in this Section 8
and as provided elsewhere herein.  For purposes of this Agreement, the following
definitions apply:

 

8.1.          Change in Control.  Other than with respect to the Equity Awards,
“Change in Control” shall have the meaning set forth in the Equity Plan in
effect on the Effective Date, provided however, to the extent required to comply
with Code Section 409A, no event shall constitute a Change in Control unless it
also constitutes a Change in Control under Section 409A.

 

8.2.          Code.  “Code” means the Internal Revenue Code of 1986, as amended.

 

8.3.          Competing Business.  “Competing Business” means the following
entities: Morgan Corp/JB Poindexter, Utilimaster/Spartan Motors, ABC/Reading
Bodies, Knapheide, Kidron, Forest River, Thor Industries, Turtle Top, Cambli,
Lenco, Streit and TAG (The Armored Group).

 

8.4.          Confidential Information.  “Confidential Information” means trade
secrets, confidential or proprietary information and other technical and
commercial information which has a unique value to the Companies and which
confers or is intended to confer a competitive advantage to the Companies
including, but not limited to, the following: formulas, know-how, processes and
technology related to the Companies’ products, services or business; lists of
suppliers, customers or prospective customers and related information; the
identity, authority and responsibilities of key contacts at the Companies’
suppliers, customers and prospective customers; the composition and organization
of the Companies’ suppliers’ and customers’ businesses; technical data;
policies; strategies; designs; sales projections; developmental or experimental
work, improvements, discoveries, or plans for research or future endeavors;
users’ names or passwords; marketing and sales plans and marketing and
promotional practices (including internet-related marketing); business plans;
budgets; financial information; prices and costs; business records; audit
processes; management methods and information; research, plans, reports,
recommendations and conclusions, information regarding the skills and
compensation of employees and contractors of the Companies, or other business
information disclosed to the Executive by the Companies, either directly or
indirectly, in writing, orally, or by drawings or observation; provided,
however, Confidential Information does not include information that become
generally available to the public other than as a result of a disclosure by the
Executive or her agent or other representative (unless such disclosure was made
in the course of the Executive’s duties hereunder) or becomes available to the
Executive on a non-

 

 

/s/ HMG

 

/s/ KK

 

HMG

 

KK

 

15

--------------------------------------------------------------------------------


 

confidential basis from a source other than the Companies or any subsidiaries
thereof.

 

8.5.          Person.  “Person” means an individual, a corporation, an
association, a partnership, a limited liability company, an estate, a trust and
any other entity or organization.

 

8.6.          Restricted Area.  “Restricted Area” means, because the Companies
do business throughout the United States, and the Executive shall have
responsibilities for the Companies throughout the United States, all states of
the United States.

 

9.             Withholding.  All compensation payments made to the Executive by
the Companies under this Agreement shall be reduced by any tax or other amounts
required to be withheld by the Companies under applicable law.

 

10.           Miscellaneous.

 

10.1.        Assignment.  Neither the Companies nor the Executive may make any
assignment of this Agreement or any interest herein, by operation of law or
otherwise, without the prior written consent of the others.  This Agreement
shall inure to the benefit of and be binding upon each of the Companies and the
Executive, and their respective successors, executors, administrators, heirs and
permitted assigns.

 

10.2.        Severability.  If any portion or provision of this Agreement shall
to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the application of such provision in such circumstances shall
be deemed modified to permit its enforcement to the maximum extent permitted by
law, and both the application of such portion or provision in circumstances
other than those as to which it is so declared illegal or unenforceable and the
remainder of this Agreement shall not be affected thereby, and each portion and
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.

 

10.3.        Waiver; Amendment.  No waiver of any provision hereof shall be
effective unless made in writing and signed by the waiving party.  The failure
of either party to require the performance of any term or obligation of this
Agreement, or the waiver by either party of any breach of this Agreement, shall
not prevent any subsequent enforcement of such term or obligation or be deemed a
waiver of any subsequent breach.  This Agreement may be amended or modified only
by a written instrument signed by the Executive and any expressly authorized
representative of each of the Companies.

 

 

/s/ HMG

 

/s/ KK

 

HMG

 

KK

 

16

--------------------------------------------------------------------------------


 

 

10.4.        Notices.  Any and all notices, requests, demands and other
communications provided for by this Agreement shall be in writing and shall be
effective when delivered in person or deposited in the United States mail,
postage prepaid, registered or certified, and addressed (a) in the case of the
Executive, to:

 

Ms. Kim Korth

17846 Dewberry

Grand Haven, MI 49417

 

with a copy to:

 

Ms. Aleksandra A. Miziolek

Dykema Gossett PLLC

400 Renaissance Center

Detroit, MI  48243

 

or, (b) in the case of each of the Companies, at its principal place of business
and to the attention of the Chairman of the Board, with a copy to:

 

Rice M. Tilley, Jr.

Haynes and Boone, LLP

201 Main Street, Suite 2200

Fort Worth, TX 76102

 

10.5.        Entire Agreement.  This Agreement constitutes the entire agreement
between the parties and supersedes all prior communications, agreements and
understandings, written or oral with the Companies with respect to the terms and
conditions of the Executive’s employment.  No oral statements or prior written
material not specifically incorporated in this Agreement shall be of any force
and effect, and no changes in or additions to this Agreement shall be
recognized, unless incorporated in this Agreement by written amendment, such
amendment to become effective on the date stipulated in it.  Any amendment to
this Agreement must be signed by all parties to this Agreement.  The parties
represent and acknowledge that, in executing this Agreement, they do not rely,
and have not relied, on any representation(s), oral or written, by the other
party, except as expressly contained in this Agreement.  The parties represent
that they relied on their own judgment in entering into this Agreement.

 

10.6.        Headings.  The headings and captions in this Agreement are for
convenience only and in no way define or describe the scope or content of any
provision of the Agreement.

 

10.7.        Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original and all of which together shall
constitute one and the same instrument.

 

 

/s/ HMG

 

/s/ KK

 

HMG

 

KK

 

17

--------------------------------------------------------------------------------


 

10.8.        Joint and Several Liability.  The Companies, jointly and severally,
shall be liable for all payment obligations of the Companies pursuant to this
Agreement.

 

10.9.        Governing Law.  This Agreement shall be governed by and construed
in accordance with the domestic substantive laws of the State of Indiana without
giving effect to any choice or conflict of laws provision or rule that would
cause the application of the domestic substantive laws of any other
jurisdiction.

 

10.10.      Consent to Jurisdiction.  Each of the Companies and the Executive by
its or her execution hereof, (i) hereby irrevocably submits to the jurisdiction
of the state courts of the State of Indiana for the purpose of any claim or
action arising out of or based upon this Agreement or relating to the subject
matter hereof and (ii) hereby waives, to the extent not prohibited by applicable
law, and agrees not to assert by way of motion, as a defense or otherwise, in
any such claim or action, any claim that it or she is not subject personally to
the jurisdiction of the above-named courts, that its or her property is exempt
or immune from attachment or execution, that any such proceeding brought in the
above-named courts is improper, or that this Agreement or the subject matter
hereof may not be enforced in or by such court.  Each of the Companies and the
Executive hereby consents to service of process in any such proceeding in any
manner permitted by Indiana law, and agrees that service of process by
registered or certified mail, return receipt requested, at its address specified
pursuant to Subsection 10.4 hereof is reasonably calculated to give actual
notice.

 

10.11.      Legal Fees.  The prevailing party in any action to enforce a term of
this Agreement shall be entitled to its reasonable attorneys’ fees and costs.

 

[Signature Page to Follow]

 

 

/s/ HMG

 

/s/ KK

 

HMG

 

KK

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed on behalf of the Companies
by a duly authorized representative, and by the Executive, as of the date first
above written.

 

 

THE COMPANY:

SUPREME INDUSTRIES, INC.

 

 

 

 

 

By:

/s/ Herbert M. Gardner

 

Name:

Herbert M. Gardner

 

Title:

Chairman of the Board

 

 

 

 

THE SUBSIDIARY:

SUPREME INDIANA OPERATIONS, INC.

 

 

 

 

 

By:

/s/ Herbert M. Gardner

 

Name:

Herbert M. Gardner

 

Title:

Chairman of the Board

 

 

 

 

THE EXECUTIVE:

/s/ Kim Korth

 

Name: Kim Korth

 

 

/s/ HMG

 

/s/ KK

 

HMG

 

KK

 

19

--------------------------------------------------------------------------------


 

EXHIBIT A

 

D&O INDEMNIFICATION AGREEMENT

 

See attached.

 

20

--------------------------------------------------------------------------------


 

INDEMNIFICATION AGREEMENT

 

(Supreme Industries, Inc.)

 

THIS AGREEMENT is made this 23rd day of September, 2011, between Supreme
Industries, Inc., a Delaware corporation (the “Company”), and Kim Korth
(“Indemnitee”).

 

Competent and experienced persons are becoming more reluctant to serve as
directors and/or officers of corporations unless they are provided with adequate
protection against claims and actions against them for their activities on
behalf or at the request of such corporations, generally through insurance
and/or indemnification.

 

Uncertainties in the interpretations of the statutes and regulations, laws, and
public policies relating to indemnification of corporate directors and officers
are such as to make adequate, reliable assessment of the risks to which
directors and officers of such corporations may be exposed difficult,
particularly in light of the proliferation of lawsuits against directors and
officers generally.

 

The Board of Directors of the Company, based upon its business experience, has
concluded that the continuation of present trends in litigation against
corporate directors and officers will inevitably make it more difficult for the
Company to attract and retain directors and officers of the highest degree of
competence committed to the active and effective direction and supervision of
the business and affairs of the Company and its subsidiaries and affiliates and
the operation of its and their facilities. In fact, the Board deems such
consequence to be so detrimental to the best interests of the Company that it
has concluded that the Company should act to provide its directors and officers
with enhanced protection against inordinate risks attendant on their positions
in order to assure that the most capable persons otherwise available will be
attracted to, or will remain in, such positions. In such connection, such
directors have further concluded that it is not only reasonable and prudent but
necessary for the Company to obligate itself contractually to indemnify, to the
fullest extent permitted by applicable law, financial responsibility for
expenses and liabilities which might be incurred by such individuals in
connection with claims lodged against them for their decisions and actions in
such capacities.

 

The General Corporation Law of the State of Delaware, under which law the
Company is organized, empowers a corporation organized in Delaware to indemnify
persons who serve as directors and/or officers of the corporation, or persons
who serve at the request of the corporation as directors and/or officers of an
affiliated corporation, further specifies that the indemnification provided by
law “shall not be deemed exclusive of any other rights to which those seeking
indemnification or advancement of expenses may be entitled under any bylaw,
agreement, vote of stockholders or disinterested directors or otherwise,” and
further empowers a corporation to “purchase and maintain insurance” on behalf of
such persons “against any liability asserted against such person and incurred by
such person in any such capacity, or arising out of such person’s status as
such, whether or not the corporation would have the power to indemnify such
person against such liability under this [provision].”

 

--------------------------------------------------------------------------------


 

The Certificate of Incorporation and Bylaws of the Company permit
indemnification to the fullest extent permitted by applicable law.

 

The Company desires to have the Indemnitee serve or continue to serve as a
director and/or officer of the Company, and/or as a director, officer, employee,
partner, trustee, agent, and/or fiduciary of such other corporations,
partnerships, joint ventures, employee benefit plans, trusts, and/or other
enterprises (herein referred to as “Company Affiliate”) of which he or she has
been or is serving, or will serve on behalf of or at the request of or for the
convenience of, or to represent the interests of the Company, free from undue
concern for unpredictable, inappropriate, or unreasonable claims for damages by
reason of his or her being, or having been, a director and/or officer of the
Company, and/or a director, officer, employee, partner, trustee, agent, and/or
fiduciary of a Company Affiliate, or by reason of his or her decisions or
actions on their behalf.

 

The Indemnitee is willing to serve, or to continue to serve, or to take on
additional service for, the Company and/or the Company Affiliate in such
aforesaid capacities on the condition that he or she be indemnified as provided
for herein.

 

Accordingly, in consideration of the premises and the covenants contained
herein, the Company and the Indemnitee do hereby covenant and agree as follows:

 

1              Services to the Company: The Indemnitee shall serve or continue
to serve as a director and/or officer of the Company (in the case of a Company
officer at the will of the Company or under separate contract, if any such
contract exists or shall hereafter exist), and/or as a director, and/or officer,
or fiduciary of a Company Affiliate, faithfully and to the best of his or her
ability so long as he or she is duly elected and qualified in accordance with
the provisions of the Bylaws or other applicable constitutive documents thereof;
provided. however that: (a) the Indemnitee may at any time and for any reason
resign from such position (subject to any contractual obligations which the
Indemnitee has assumed apart from this Agreement); and (b) neither the Company
nor the Company Affiliate will have any obligation under this Agreement to
continue the Indemnitee in any such position.

 

2              Right to Indemnification:

 

2.1           The Company shall, to the fullest extent authorized by the
Delaware General Corporation Law (the “DGCL”) or other applicable law, as the
same exists or may hereafter be amended (but, in the case of any such amendment,
only to the extent that such amendment permits the Company to provide broader
indemnification rights than the DGCL or other applicable law permitted the
Company to provide prior to such change), indemnify any Indemnitee who is or was
involved in any manner (including, without limitation, as a party or witness),
or is threatened to be made so involved, in any threatened, pending, or
completed investigation, claim, action, suit, or proceeding whether civil,
criminal, administrative, or investigative (including, without limitation, any
action, suit, or proceeding by or in the right of the Company to procure a
judgment in its

 

2

--------------------------------------------------------------------------------


 

favor) (herein referred to as a “Proceeding”) by reason of the fact that such
person is or was a director or officer of the Company, is or was serving at the
request of the Company as a director or officer of any Company Affiliate, and/or
or by reason of any action alleged to have been taken or omitted in any such
capacity, against all expenses (including attorneys’ fees), judgments, fines,
and amounts paid in settlement actually and reasonably incurred by such person
in connection with such Proceeding; provided. however, that, except as provided
in Paragraph 3.4, the foregoing shall not apply to a director or officer of the
Company with respect to a Proceeding that was commenced by such director or
officer unless such Proceeding was authorized or consented to by the Board of
Directors of the Company.. Such indemnification shall include the right to
receive payment in advance of any expenses incurred by the Indemnitee in
connection with such Proceeding, consistent with the provisions of applicable
law as then in effect.  For the avoidance of doubt, the foregoing
indemnification obligation includes, without limitation, claims for monetary
damages against Indemnitee in respect of an alleged breach of fiduciary duties
to the fullest extent permitted under Section 102(b)(7) of the DGCL as in
existence on the date hereof.

 

2.2           Notwithstanding the obligation of the Company to indemnify
attorneys’ fees as above provided in Paragraph 2.1, as a condition to being so
indemnified the following shall apply. With regard to any “Proceeding” (as above
defined), there will be groups the members of which have totally common
interests  —  i.e., their goals are identical and there are no
conflicts-of-interest among them. At such time as the determination of these
groups has been completed (such determination to be made by “Independent
Counsel” [as hereafter defined] if the parties involved cannot make such
determination among themselves), each group shall, by majority vote of those
comprising such group, select a single attorney or law firm to serve as
(exclusive) legal counsel for all of the members of such group. In the event
that any member of any such group acts independently by retaining the legal
services of any other attorney or law firm to additionally or separately
represent him, her, or it, all legal fees and expenses of such independently
retained attorney or law firm shall be the (sole) responsibility of such
independently acting member of the group.

 

3              Advancement of Expenses; Procedures; Presumptions and Effect of
Certain Proceedings: Remedies: In furtherance, but not in limitation, of the
foregoing provisions, the following procedures, presumptions, and remedies shall
apply with respect to advancement of expenses and the right to indemnification
hereunder:

 

3.1           Advancement of Expenses: All expenses (including attorneys’ fees)
to be paid under this Agreement by or on behalf of the Indemnitee in connection
with any Proceeding shall be advanced to the Indemnitee by the Company within
twenty (20) calendar days after the receipt by the Company of a statement or
statements from the Indemnitee requesting such advance or

 

3

--------------------------------------------------------------------------------


 

advances from time to time, whether prior to or after final disposition of such
Proceeding. Such statement or statements shall reasonably evidence the expenses
incurred by the Indemnitee (and, if required by law at the time of such advance,
shall include or be accompanied by an undertaking by or on behalf of the
Indemnitee to repay the amounts advanced only if, and to the extent that, it
should ultimately be determined that the Indemnitee is not entitled to be
indemnified against such expenses hereunder, which undertaking shall be accepted
without reference to the financial ability of Indemnitee to make such
repayment).  Advances shall be unsecured and interest-free.

 

3.2           Procurement for Determination of Entitlement to Indemnification:

 

3.2.1        To obtain indemnification as herein provided, an Indemnitee shall
submit to the President or Secretary of the Company a written request, including
such documentation and information as is reasonably available to the Indemnitee
and reasonably necessary to determine whether and to what extent the Indemnitee
is entitled to indemnification (herein referred to as the “Supporting
Documentation”). The determination of the Indemnitee’s entitlement to
indemnification shall be made not later than sixty (60) calendar days after
receipt by the Company of the written request for Indemnification together with
the Supporting Documentation. The Secretary or President of the Company shall,
promptly upon receipt of such a request for indemnification, advise the Board of
Directors in writing that the Indemnitee has requested indemnification.

 

3.2.2        The Indemnitee’s entitlement to indemnification hereunder shall
(except as provided in Subparagraph 3.2.3 below) be determined in one of the
following ways (each of which shall give effect to the presumptions set forth in
Paragraph 3.3): (a) by a majority vote of the Disinterested Directors (as
hereinafter defined) if they constitute a quorum of the Board of Directors;
(b) by a written opinion of Independent Counsel (as hereinafter defined) if a
quorum of the Board of Directors consisting of Disinterested Directors is not
obtainable or, even if obtainable, a majority of such Disinterested Directors so
directs: (c) by the stockholders of the Company (but only if a majority of the
Disinterested Directors, if they constitute a quorum of the Board of Directors,
presents the issue of entitlement to indemnification to the stockholders for
their determination); or (d) as provided in Paragraph 3.3. In the event that
this Subparagraph 3.2.2 applies, stockholder approval will be deemed to have
been received if the holders of a majority of the Company’s total common stock
outstanding vote in favor of such approval.

 

4

--------------------------------------------------------------------------------


 

3.2.3        Notwithstanding what is stated above, in the event of a Change in
Control (see definition contained in Exhibit “A” hereto) the Indemnitee’s
entitlement to indemnification shall be determined by a written opinion of
Independent Counsel in a written opinion to the Board of Directors, a copy of
which shall be delivered to the Indemnitee. The Independent Counsel shall be
selected by the Indemnitee. In the event the Company objects to the Independent
Counsel so selected, within seven (7) days after written notice of the selection
has been given by the Indemnitee to the Company, the Company may object to such
selection by written notification given to the Indemnitee. Such objection may be
asserted only on the ground that the Independent Counsel so selected does not
meet the requirement of “Independent Counsel” as hereafter defined, and the
objection shall set forth with particularity the factual basis of such
assertion. If such written objection is made, the Independent Counsel so
selected may not serve as Independent Counsel unless and until a court has
determined that such objection is without merit. The Company shall pay any and
all reasonable fees and expenses of Independent Counsel incurred by such
Independent Counsel in connection with the performance of his or her
responsibilities hereunder, and the Company shall pay all reasonable fees and
expenses instant to the implementation of the procedures referred to above. Upon
the due commencement of any judicial proceeding or arbitration pursuant to
Subparagraph 3.4.1 hereof, the Independent Counsel shall be discharged and
relieved of any further responsibility in such capacity (subject to the
applicable standards of professional conduct then prevailing).

 

3.2.4        In the event of a Potential Change in Control (as hereinafter
defined), the Company, upon written request by the Indemnitee, shall create a
trust (which shall be a “grantor trust” for federal income tax purposes) for the
benefit of the Indemnitee and from time to time upon written request of the
Indemnitee shall fund such trust in an amount sufficient to satisfy any and all
expenses which at the time of each such request it is reasonably anticipated
will be incurred in connection with a Proceeding for which the Indemnitee is
entitled to rights of indemnification under Paragraph 2 hereof, and any and all
judgments, fines, penalties, and settlement amounts of any and all proceedings
for which the Indemnitee is entitled to rights of indemnification under
Paragraph 2 from time to time actually paid or claimed, reasonably anticipated,
or proposed to be paid. The amount or amounts to be deposited in the trust
pursuant to the foregoing funding obligation shall be determined by the
Independent Counsel referred to in Subparagraph 3.2.2 above. The terms of the
trust shall provide that upon a Change in Control:  (i) the trust shall ‘not be
revoked or the principal thereof invaded, without the written consent of the
Indemnitee; (ii) the trustee shall

 

5

--------------------------------------------------------------------------------


 

advance, within two (2) business days of a request by the Indemnitee, any and
all expenses to the Indemnitee; (iii) the trust shall continue to be funded by
the Company in accordance with the funding obligations set forth above; (iv) the
trustee shall promptly pay to the Indemnitee all amounts for which the
Indemnitee is entitled to indemnification pursuant to this Agreement or
otherwise; and (v) all unexpended funds in such trust shall revert to the
Company upon a final determination by such Independent Counsel that the
Indemnitee has been fully indemnified under the terms of this Agreement. The
trustee shall be an institutional trustee with a highly regarded reputation
chosen by the Indemnitee. Nothing in this Subparagraph 3.2.4 shall relieve the
Company of any of its obligations under this Agreement. Nothing contained in
this Subparagraph 3.2.4. shall prevent the Board of Directors of the Company in
its discretion at any time and from time to time, upon request of the
Indemnitee, from providing security to the Indemnitee for the Company’s
obligations hereunder through an irrevocable line of credit, funded trust as
described above, or other collateral. Any such security, once provided to the
Indemnitee, may not be revoked or released without the Indemnitee’s prior
written consent.

 

3.3           Presumptions and Effect of Certain Proceedings: Except as
otherwise expressly provided herein, the Indemnitee shall be presumed to be
entitled to indemnification hereunder upon submission of a request for
indemnification together with the Supporting Documentation in accordance with
Subparagraph 3.2.1, and thereafter the Company shall have the burden of proof to
overcome that presumption in reaching a contrary determination. In any event, if
the person or persons empowered under Paragraph 3.2 to determine entitlement to
indemnification have not been appointed or have not made a determination within
sixty (60) calendar days after receipt by the Company of the request therefor
together with the Supporting Documentation, the Indemnitee shall be deemed to be
entitled to indemnification, and the Indemnitee shall be entitled to such
indemnification unless the Company establishes as provided in the final sentence
of Paragraph 3.4.2 or by written opinion of Independent Counsel that: (a) the
Indemnitee misrepresented or failed to disclose a material fact in making the
request for indemnification or in the Supporting Documentation; or (b) such
indemnification is prohibited by law. The termination of any Proceeding
described in Paragraph 2, or of any claim, issue, or matter therein, by
judgment, order, settlement, or conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself, adversely affect the right of the
Indemnitee to indemnification or create a presumption that the Indemnitee did
not act in good faith and in a manner which the Indemnitee reasonably believed
to be in, or not opposed to, the best interests of the Company or, with respect
to any criminal

 

6

--------------------------------------------------------------------------------


 

Proceeding, that the Indemnitee had reasonable cause to believe that his or her
conduct was unlawful.

 

3.4           Remedies of Indemnitee:

 

3.4.1        In the event that a determination is made pursuant to Paragraph 3.2
that the Indemnitee is not entitled to indemnification hereunder: (a) the
Indemnitee shall be entitled to seek an adjudication of his or her entitlement
to such indemnification either, at the Indemnitee’s option, in (x) an
appropriate court of the State of Delaware or any other court of competent
jurisdiction, or (y) an arbitration to be conducted by a single arbitrator,
selected by mutual agreement of the Company and the Indemnitee (or, failing such
agreement by the then sitting Chief Judge of the United States District Court
for the appropriate jurisdiction), pursuant to the commercial arbitration
rules of the American Arbitration Association, and with respect to any such
arbitration, a judgment thereon to be entered by any court of competent
jurisdiction; (b) any such judicial proceeding or arbitration shall be de novo,
and the Indemnitee shall not be prejudiced by reason of such adverse
determination; and (c) in any such judicial proceeding or arbitration, the
Company shall have the burden of proving that indemnification is prohibited by
applicable law. If any such determination is made, the Indemnitee shall be
entitled, on five (5) days’ written notice to the Secretary of the Company, to
receive the written report of the persons making such determination, which
report shall include the reasons and factual findings, if any, upon which such
determination was based.

 

3.4.2        If a determination has been made, or is deemed to have been made,
pursuant to Paragraph 3.2 or 3.3, that the Indemnitee is entitled to
indemnification, the Company shall be obligated to pay the amounts constituting
such indemnification within five (5) days after such determination has been made
or deemed to have been made and shall be conclusively bound by such
determination unless the Company establishes as provided in the final sentence
of this paragraph that: (a) the Indemnitee misrepresented or failed to disclose
a material fact in making the request for indemnification or in the Supporting
Documentation; or (b) such indemnification is prohibited by law. If either
(x) advancement of expenses is not timely made pursuant to Paragraph 3.1, or
(y) payment of indemnification is not made within five (5) calendar days after a
determination of entitlement to indemnification has been made or deemed to have
been made pursuant to Paragraph 3.2 or 3.3, the Indemnitee shall be entitled to
seek judicial enforcement of the Company’s obligation to pay to the Indemnitee
such advancement of expenses or indemnification. Notwithstanding the foregoing,
the Company may bring an action, in an appropriate court in the State

 

7

--------------------------------------------------------------------------------


 

of Delaware or any other court of competent jurisdiction, contesting the right
of the Indemnitee to receive indemnification hereunder due to the occurrence of
an event described in subclause (a) or (b) of this Subparagraph 3.4.2 (herein
referred to as a “Disqualifying Event”); provided, however, that in any such
action the Company will have the burden of proving the occurrence of such
Disqualifying Event.

 

3.4.3        The Company shall be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Paragraph 3.4 that the
procedures and presumptions of this Paragraph 3 are not valid, binding, and
enforceable, and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all of the provisions of this Agreement.

 

3.4.4        If the Indemnitee, pursuant to this Paragraph 3.4, seeks a judicial
adjudication of, or an award in arbitration to enforce, his or her rights under,
or to recover damages for breach of, this Agreement, the Indemnitee shall be
entitled to recover from the Company, and shall be indemnified by the Company
against, those expenses (see definition contained in Paragraph 2 above) actually
and reasonably incurred by the Indemnitee if the Indemnitee prevails in such
judicial adjudication or arbitration. If it shall be determined in such judicial
adjudication or arbitration that the Indemnitee is entitled to receive part but
not all of the indemnification or advancement of expenses sought, the expenses
incurred by the Indemnitee in connection with such judicial adjudication or
arbitration shall be prorated accordingly.  Provided, however, notwithstanding
what has just been stated:  (1) the amount of expenses for reimbursement during
the Indemnitee’s taxable year may not affect the expenses eligible for
reimbursement in any other taxable year; (2) the reimbursement of an eligible
expense must be made on or before ninety (90) days after the date the Indemnitee
prevailed in such adjudication or arbitration; (3) the right to reimbursement
may not be subject to liquidation or exchange for another benefit.  Further, the
Indemnitee’s recovery from the Company of any such expenses must take place
during the duration of this Agreement (see Paragraph 5.1 which follows).

 

3.5           Definitions: For purposes of this Paragraph 3:

 

“Disinterested Director” means a director of the Company who is not or was not a
party to the Proceeding in respect of which indemnification is sought by the
Indemnitee.

 

“Independent Counsel” means a law firm or a member of a law firm that neither
presently is, nor in the past five years has been, retained to represent:
(a) the Company or the Indemnitee in any matter material to

 

8

--------------------------------------------------------------------------------


 

either such party; or (b) any other party to the Proceeding giving rise to a
claim for indemnification hereunder. Notwithstanding the foregoing, the term
“Independent Counsel” shall not include any person who, under the applicable
standards of professional conduct then prevailing under the laws of the State of
Delaware would have a conflict of interest in representing either the company or
the Indemnitee in an action to determine the Indemnitee’s rights hereunder.

 

“Potential Change in Control” shall be deemed to have occurred if: (i) the
Company enters into an agreement, the consummation of which would result in the
occurrence of a Change in Control; (ii) a person (including the Company)
publicly announces a legitimate intention to take or to consider taking actions
which if consummated would constitute a Change in Control; (iii) any person,
other than a trustee or other fiduciary holding securities under an employee
benefit plan of the Company or a corporation owned, directly or indirectly, by
the shareholders of the Company in substantially the same proportions as their
ownership of stock  of the Company, who is or becomes the beneficial owner,
directly or indirectly, of securities of the Company representing 9.5 % or more
of the combined voting power of the Company’s then outstanding voting
securities, increases his or her beneficial ownership of such securities by five
percentage points or more over the percentage so owned by such person; or
(iv) the Board of Directors adopts a resolution to the effect that, for purposes
of this Agreement, a Potential Change in Control has occurred.

 

4              Other Rights to Indemnification: The indemnification and
advancement of costs and expenses (including attorneys’ fees and disbursements)
provided by this Agreement shall be in addition to, and shall not be deemed
exclusive of, any other rights to which the Indemnitee may now or in the future
be entitled under any provision of applicable law, the Certificate of
Incorporation, or any Bylaw of the Company or any other agreement, or any vote
of directors or stockholders or otherwise, whether as to action in his or her
official capacity or in another capacity while occupying any of the positions or
having any of the relationships referred to in Paragraph 1 of this Agreement.

 

5              Duration of Agreement:

 

5.1           This Agreement shall be effective from and after the date hereof,
and shall continue until and terminate upon the later of: (i) the tenth (10th)
anniversary after the Indemnitee has ceased to occupy any of the positions or
have any of the relationships described in Paragraph 1 of this Agreement; or
(ii) (a) the final termination or resolution of all proceedings with respect to
the Indemnitee commenced during such ten (10) year period, and (b) either
(x) receipt by the Indemnitee of the Indemnification to which he or she is
entitled hereunder with respect thereto, or (y) a final adjudication or binding
arbitration that the Indemnitee is not entitled to any further indemnification
with respect thereto, as the case may be.

 

9

--------------------------------------------------------------------------------


 

5.2           This Agreement shall be binding upon the Company and its
successors and assigns and shall inure to the benefit of the Indemnitee and his
or her heirs, devisees, executors, administrators, or other legal
representatives.

 

6              Severability: If any provision or provisions of this Agreement
are held to be invalid, illegal, or unenforceable under any particular
circumstances or for any reason whatsoever: (a) the validity, legality, and
enforceability of the remaining provisions of this Agreement (including, without
limitation, all other portions of any paragraph or clause of this Agreement that
contains any provision that has been found to be invalid, illegal, or
unenforceable, that are not themselves invalid, illegal, or unenforceable) or
the validity, legality, or enforceability under any other circumstances shall
not in any way be affected or impaired thereby; and (b) to the fullest extent
possible consistent with applicable law, the provisions of this Agreement
(including, without limitation, all other portions of any paragraph or clause of
this Agreement that contains any such provision that has been found to be
invalid, illegal, or unenforceable, that are not themselves invalid, illegal, or
unenforceable) shall be deemed revised and shall be construed so as to give
effect to the intent manifested by this Agreement (including the provision held
invalid, illegal, or unenforceable).

 

7              Identical Counterparts: This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original, but all of which together shall constitute one and the same Agreement.
Only one such counterpart signed by the party against whom enforceability is
sought needs to be produced to evidence the existence of this Agreement.

 

8              Headings: The headings of the paragraphs of this Agreement are
inserted for convenience and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

 

9              Modification and Waiver: No supplement, modification, or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.

 

10            Notification and Defense of Claim: The Indemnitee agrees to notify
the Company promptly in writing upon being served with any summons, citation,
subpoena, complaint, indictment, information, or other document relating to any
matter which may be subject to indemnification hereunder, whether civil,
criminal, or investigative; provided. however, that the failure of the
Indemnitee to give such notice to the Company shall not adversely affect the
Indemnitee’s rights under this Agreement except to the extent the Company has
been materially prejudiced as a direct result of such failure. Nothing in this
Agreement shall constitute a waiver of the Company’s right to seek participation
at its own expense in any Proceeding which may give rise to indemnification
hereunder.

 

10

--------------------------------------------------------------------------------


 

11            Notices: All notices, requests, demands, and other communications
hereunder shall be in writing and shall be deemed to have been duly given if:
(i) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed; or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed, in either case:

 

(a)           if to the Indemnitee, at the address indicated on the signature
page hereof;

 

(b)           if to the Company:

 

Supreme Industries, Inc.

2581 E. Kercher Road

Goshen, IN 46528

 

or to such address as may have been furnished to either party by the other
Party.

 

12            Governing Law: The parties hereto agree that this Agreement shall
be governed by, and construed and enforced in accordance with, the laws of the
State of Delaware.

 

13            Subsequent Legislation: If there is a change in the DGCL or other
applicable law (whether by statute or judicial decision) after adoption of this
Agreement to expand further the indemnification permitted to directors or
officers, then the Company shall indemnify Indemnitee to the fullest extent
permitted by the DGCL or other applicable law, as so amended.  Any amendment,
alteration or repeal of the DGCL or other applicable law that adversely affects
any right of Indemnitee shall be prospective only and shall not limit or
eliminate any such right with respect to any Proceeding involving any occurrence
or alleged occurrence of any action or omission to act that took place before
such amendment or repeal.

 

[Signatures on the following page]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

COMPANY:

 

 

 

 

Supreme Industries, Inc.

 

 

 

 

 

 

 

 

By:

/s/ Herbert M. Gardner

 

 

Herbert M. Gardner,

 

 

Chairman of the Board

 

 

 

INDEMNITEE:

 

 

 

 

 

 

/s/ Kim Korth

 

 

Kim Korth

 

 

 

 

Residence Address:

 17846 Dewberry

 

 

Grand Haven, MI 49417

 

--------------------------------------------------------------------------------


 

Exhibit “A”

to

Indemnification Agreement

 

I.              Change in the ownership of a corporation

 

(A)          In general.  A change in the ownership of a corporation occurs on
the date that any one person, or more than one person acting as a group,
acquires ownership of stock of the corporation that, together with stock held by
such person or group, constitutes more than 50 percent of the total fair market
value or total voting power of the stock of such corporation.  However, if any
one person, or more than one person acting as a group, is considered to own more
than 50 percent of the total fair market value or total voting power of the
stock of a corporation, the acquisition of additional stock by the same person
or persons is not considered to cause a change in the ownership of the
corporation (or to cause a change in the effective control of the
corporation).    An increase in the percentage of stock owned by any one person,
or persons acting as a group, as a result of a transaction in which the
corporation acquires its stock in exchange for property will be treated as an
acquisition of stock.  This applies only when there is a transfer of stock of a
corporation (or issuance of stock of a corporation) and stock in such
corporation remains outstanding after the transaction.

 

(B)           Persons acting as a group.  Persons will not be considered to be
acting as a group solely because they purchase or own stock of the same
corporation at the same time, or as a result of the same public offering. 
However, persons will be considered to be acting as a group if they are owners
of a corporation that enters into a merger, consolidation, purchase, or
acquisition of stock, or similar business transaction with the corporation.  If
a person, including an entity, owns stock in both corporations that enter into a
merger, consolidation, purchase, or acquisition of stock, or similar
transaction, such shareholder is considered to be acting as a group with other
shareholders in a corporation prior to the transaction giving rise to the change
and not with respect to the ownership interest in the other corporation.

 

II.            Change in the effective control of a corporation.

 

(A)          In general.  Notwithstanding that a corporation has not undergone a
change in ownership, (see above), a change in the effective control of a
corporation occurs only on the date that either —

 

(1)           Any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of the
corporation possessing 35 percent or more of the total voting power of the stock
of such corporation; or

 

(2)           A majority of members of the corporation’s board of directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the corporation’s board of
directors prior to the election, provided that for purposes of this paragraph 
the term corporation refers solely to the relevant corporation

 

Exhibit “A” – Page 1

--------------------------------------------------------------------------------


 

for which no other corporation is a majority shareholder for purposes of that
paragraph (for example, if Corporation A is a publicly held corporation with no
majority shareholder, and Corporation A is the majority shareholder of
Corporation B, which is the majority shareholder of Corporation C, the term
corporation for purposes of this paragraph would refer solely to Corporation A).

 

(B)           Multiple change in control events.  A change in effective control
also may occur in any transaction in which either of the two corporations
involved in the transaction has a change in control event.  Thus, for example,
assume Corporation P transfers more than 40 percent of the total gross fair
market value of its assets to Corporation O in exchange for 35 percent of O’s
stock.  P has undergone a change in ownership of a substantial portion of its
asset, and O has a change in effective control.

 

(C)           Acquisition of additional control.  If any one person, or more
than one person acting as a group, is considered to effectively control a
corporation, the acquisition of additional control of the corporation by the
same person or persons is not considered to cause a change in the effective
control of the corporation (or to cause a change in the ownership of the
corporation).

 

(D)          Persons acting as a group.  Persons will not be considered to be
acting as a group solely because they purchase or own stock of the same
corporation at the same time, or as a result of the same public offering. 
However, persons will be considered to be acting as a group if they are owners
of a corporation that enters into a merger, consolidation, purchase, or
acquisition of stock, or similar business transaction with the corporation.  If
a person, including an entity, owns stock in both corporations that enter into a
merger, consolidation, purchase, or acquisition of stock, or similar
transaction, such shareholder is considered to be acting as a group with other
shareholders in a corporation only with respect to the ownership in that
corporation prior to the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation.

 

III.           Change in the ownership of a substantial portion of a
corporation’s assets.

 

(A)          In general.  Change in the ownership of a substantial portion of a
corporation’s assets.  A change in the ownership of a substantial portion of a
corporation’s assets occurs on the date that any one person, or more than one
person acting as a group, acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or person)
assets from the corporation that have a total gross fair market value equal to
or more than 40 percent of the total gross fair market value of all of the
assets of the corporation immediately prior to such acquisition or
acquisitions.  For this purpose, gross fair market value means the value of the
assets of the corporation, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.

 

(B)           Transfers to a related person.

 

(1)           There is no change in control event when there is a transfer to an
entity that is controlled by the shareholders of the transferring corporation
immediately after the

 

Exhibit “A” – Page 2

--------------------------------------------------------------------------------


 

transfer.  A transfer of assets by a corporation is not treated as a change in
the ownership of such assets if the assets are transferred to —

 

(i)            A shareholder of the corporation (immediately before the asset
transfer) in exchange for or with respect to its stock;

 

(ii)           An entity, 50 percent or more of the total value or voting power
of which is owned, directly or indirectly, by the corporation;

 

(iii)          A person, or more than one person acting as a group, that owns,
directly or indirectly, 50 percent or more of the total value or voting power of
all the outstanding stock of the corporation; or

 

(iv)          An entity, at least 50 percent of the total value or voting power
of which is owned, directly or indirectly, by a person described in “(iii)”
immediately preceding.

 

(2)           A person’s status is determined immediately after the transfer of
the assets.  For example, a transfer to a corporation in which the transferor
corporation has no ownership interest before the transaction, but which is a
majority-owned subsidiary of the transferor corporation after the transaction is
not treated as a change in the ownership of the assets of the transferor
corporation.

 

(C)           Persons acting as a group.  Persons will not be considered to be
acting as a group solely because they purchase assets of the same corporation at
the same time.  However, persons will be considered to be acting as a group if
they are owners of a corporation that enters into a merger, consolidation,
purchase, or acquisition of assets, or similar business transaction with the
corporation.  If a person, including an entity shareholder, owns stock in both
corporations that enter into a merger, consolidation, purchase, or acquisition
of assets, or similar transaction, such shareholder is considered to be acting
as a group with other shareholders in a corporation only to the extent of the
ownership in that corporation prior to the transaction giving rise to the change
and not with respect to the ownership interest in the other corporation.

 

Exhibit “A” – Page 3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

DISCLOSURE AND INVENTION AGREEMENT

 

See attached.

 

--------------------------------------------------------------------------------


 

Disclosure and Invention Agreement

 

Kim Korth (hereafter called “Executive”) has entered into an Employment
Agreement with Supreme Industries, Inc., a Delaware corporation (hereafter
called “Company”), which is in the business (through a wholly-owned subsidiary,
Supreme Indiana Operations, Inc.) of manufacturing and selling specialized truck
bodies.  Whenever used herein the word “Company” shall be deemed to include
Supreme Indiana Operations, Inc. and the other affiliates of Supreme
Industries, Inc.

 

In consideration of TEN DOLLARS ($10.00) paid to Executive by Company, the
receipt and sufficiency of which are hereby acknowledged, and Company’s
agreement to employ her pursuant to an Employment Agreement between Company and
Executive the provisions of which are herein fully incorporated by reference for
all purposes, Executive agrees as follows:

 

1.             Executive shall communicate to Company promptly and fully all
ideas and the expressions thereof, conceptions, improvements, discoveries,
methods, techniques, processes, adaptations, creations, and inventions (whether
patentable or copyrightable or not) conceived or made by Executive (whether
solely by Executive or jointly with others) (“Ideas”) from the time of entering
Company’s employment until one year after Executive’s employment is terminated
for any reason, or Executive resigns or retires for any reason, (a) which
involve or pertain to, directly or indirectly, the business, assets, activities,
computers or computer programs, or investigations of Company as existed at or
prior to the cessation of Executive’s employment by Company, or (b) which result
from or are suggested by any work which Executive or other executives or
independent contractors perform for or on behalf of Company, in whole or in
part, as existed at or prior to the cessation of Executive’s employment by
Company.

 

2.             Executive shall assist Company during and subsequent to
Executive’s employment in every proper way (solely at Company’s expense) to
obtain patents and/or copyrights for its own benefit in any or all countries of
the world, and to sign all proper papers, patent applications, assignments, and
other documents necessary for this purpose, it being understood that such Ideas
will remain the sole and exclusive property of Company, and shall not be
disclosed to any person, nor used by Executive, except as expressly permitted
herein.

 

3.             Written records of Executive’s Ideas in the form of notebook
records, sketches, drawings or reports, will remain the property of and be
available to Company at all times.

 

4.             Executive represents that Executive has no agreements with or
obligations to others in conflict with the foregoing.

 

5.             Executive understands that this Agreement may not be modified or
released except in writing signed by all members of Company’s Board of
Directors.

 

1

--------------------------------------------------------------------------------


 

6.             Executive understands and agrees that her violation of any of the
provisions of this Agreement will constitute irreparable injury to Company
immediately authorizing it to enjoin Executive or the business enterprise with
which she may have become associated from further violations, in addition to all
other rights and remedies which Company may have at law and equity, including
recovery of damages from Executive and a right of offset.  Each party shall be
entitled to recover from the other party reimbursement of attorney’s fees and
related legal costs to the extent incurred in connection with the successful
enforcement or defense, as the case may be, of the terms of conditions hereof.

 

7.             This Agreement shall be binding upon the parties hereto and their
respective heirs, successors, executors, administrators, personal
representatives, and assigns.  Executive may not assign her covenants, duties,
or obligations hereunder to any other person.  The waiver by Company of
Executive’s breach of any provision hereof shall not operate or be construed as
a waiver of any subsequent breach by Executive.

 

8.             If any provision of this Agreement is held by a court of law to
be illegal or unenforceable, the remaining provisions of the Agreement shall
remain in full force and effect.  In lieu of such illegal or unenforceable
provision, there shall be added automatically as a part of this Agreement a
provision as similar in terms to such illegal or unenforceable provision as may
be possible and be legal and enforceable.

 

9.             This Agreement has been made in, and its validity,
interpretation, construction, and performance shall be governed by and be in
accordance with, the laws of the State of Indiana, without reference to its laws
governing conflicts of law.  Any dispute or controversy arising under or in
connection with this Agreement, or the breach thereof, shall be settled in
accordance with the arbitration provision in the Employment Agreement.

 

Signed to be effective September 23, 2011.

 

 

 

/s/ Kim Korth

 

Kim Korth

 

ACCEPTED:

 

 

 

 

SUPREME INDUSTRIES, INC.

 

 

 

 

 

By:

/s/ Herbert M. Gardner

 

 

Herbert M. Gardner

 

 

Chairman of the Board

 

 

2

--------------------------------------------------------------------------------